Exhibit 10.46

 

RESTATED EMPLOYMENT AGREEMENT

OF

JOHN KOZLOWSKI

 

This Restated Employment Agreement of John Kozlowski (“Agreement”) is entered
into as of this 26th day of October, 2017 (“Effective Date”) between Lannett
Company, Inc. (“Company”) and John Kozlowski (“Executive”).

 

RECITALS

 

WHEREAS, Company wishes to employ Executive as its corporate Chief Operating
Officer.  Executive wishes to accept such employment under the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, Executive and Company, in consideration of the mutual covenants
and agreements hereinafter set forth, agree as follows:

 

1.              Employment.

 

Company hereby employs Executive as its corporate Chief Operating Officer and
Executive accepts such employment.

 

2.              Term.

 

The term of employment under this Agreement shall commence on the Effective Date
and shall continue, unless otherwise terminated earlier under Section 8, for one
year (the “Original Term”).  The term of employment hereunder shall thereafter
be automatically extended for an unlimited number of additional one-year periods
(each, an “Additional Term”; the Original Term and any Additional Terms
collectively, the “Term”) unless Company gives 90 days’ written notice to
Executive (a “Non-Renewal Notice”) that Company is electing not to so extend the
Term.  Notwithstanding the foregoing, the Term may be earlier terminated in
strict accordance with the provisions of Section 8.  Non-extension of this
Agreement pursuant to this Section through the delivery by Company of a
Non-Renewal Notice shall constitute termination without Cause pursuant to
Section 8(b)(iv) and entitle Executive to receive the Severance Pay (as defined
in Section 9(b)).

 

3.              Duties.

 

Executive shall devote his full-time efforts to the proper and faithful
performance of all duties customarily discharged by a Chief Operating Officer
for a company doing the type of business engaged in by Company and any
additional duties assigned to him from time to time by the Chief Executive
Officer (“CEO”) and/or the Board of Directors of Company. Executive shall report
directly to CEO of Company. Executive agrees to use his best efforts and comply
with all fiduciary and professional standards in the performance of his duties
hereunder. Executive shall provide services to any subsidiary or affiliate of
Company without additional compensation and benefits beyond those set forth in
this Agreement, and any compensation and benefits provided

 

--------------------------------------------------------------------------------


 

to Executive for such services shall be a credit with regard to amounts due from
Company under this Agreement. Executive represents and warrants to Company that,
at all times prior to the Effective Date when he has served as Vice President of
Financial Operations and Corporate Controller, and at all times during the Term,
he has either fulfilled or will fulfill his duty of loyalty to Company; and he
has either acted or will act in the best interests of Company’s shareholders.

 

4.              Base Salary.

 

Executive shall be paid a base salary of Three Hundred and Twenty Five Thousand
Dollars and no cents ($325,000.00) per annum for the Term, payable, less
applicable withholdings, in proportional monthly payments or more frequently in
accordance with Company’s regular practice. Salary for a portion of any period
will be prorated. The Compensation Committee of the Board of Directors and CEO
will conduct an annual performance review of Executive and, as part of such
review, will consider adjustments to the base salary set forth herein based on
the performance of both Executive and Company.

 

5.              Annual Bonus.

 

Executive shall be eligible to participate in the Annual Discretionary Income
Plan (the “ADIP”) administered by the Compensation Committee, or any successor
annual bonus plan or arrangement generally made available to the executive
officers of Company.  The ADIP shall provide Executive with a target bonus
opportunity for each fiscal year of Company (i.e., July 1 to June 30) beginning
with the fiscal year ending June 30, 2018, regardless of whether or not a bonus
is declared for any fiscal year.  In the event Executive is entitled to an
annual bonus as provided by this Section 5, the payment of which Executive
acknowledges may be subject to applicable clawback policies, Company shall pay
the cash portion of such annual bonus in a single lump sum no later than the
earlier of: (a) the date required under the ADIP or any successor annual bonus
plan; or (b) sixty (60) days following the date Executive’s right to the annual
bonus ceases to be subject to a substantial risk of forfeiture, as defined by
Treasury Regulation Section 1.409A-1(d)(1), with the exact date of payment to be
determined by Company in its sole and absolute discretion.

 

6.              Benefits.

 

During the Term (except as otherwise set forth below), Executive shall have the
following benefits:

 

a)             Executive may participate in all Company sponsored stock option
plans, retirement plans, 401(k) plans, life insurance plans, medical insurance
plans, disability insurance plans, executive stock ownership plans and such
other benefit plans generally available from time to time to other executive
employees of Company for which he qualifies under the terms of the plans.
Executive’s participation in and benefits under any benefit plan shall be on the
terms and subject to the conditions specified in such plan.

 

2

--------------------------------------------------------------------------------


 

b)             Personal time off (PTO) granted to Executive in accordance with
Company’s published PTO policy generally afforded to salaried management
employees.

 

c)              Executive is granted effective July 11, 2016 4,510 shares of
restricted common stock of Company.  The restricted stock shall have the
following vesting schedule: 1,504 restricted shares shall vest on July 11, 2017;
1,503 restricted shares shall vest on July 11, 2018; and the remaining 1,503
restricted shares shall vest on July 11, 2019.  The foregoing vesting terms and
the other terms and conditions of the Option shall be set forth in a restricted
stock grant agreement.  In the event of any conflict between the terms of the
restricted stock grant agreement and this Agreement, the terms of this Agreement
shall take precedence.

 

d)             Executive shall be eligible at the end of each fiscal year for
consideration by the Company’s Board of Directors, or a Committee thereof, for
an award of stock options and/or restricted stock pursuant to Company’s long
term incentive plans. Executive shall first be eligible for consideration for
pro-rated stock options and/or restricted stock in connection with the fiscal
year ending June 30, 2017.

 

e)              A gross annualized automobile allowance of $10,800.14 will be
provided and will be paid on a bi-weekly basis as part of the regular payroll.

 

f)               Executive is granted effective on the Effective Date 6,930
shares of restricted common stock of Company.  The restricted stock shall have
the following vesting schedule:  2,310 restricted shares shall vest on
October 26, 2018; 2,310 shares shall vest on October 26, 2019; and the remaining
2,310 restricted shares shall vest on October 26, 2020.  The foregoing vesting
terms and other terms and conditions of the Option shall be set forth in a
restricted stock grant agreement.  In the event of any conflict between the
terms of the restricted grant agreement and this Agreement, the terms of this
Agreement shall take precedence.

 

7.              Reimbursement of Expenses.

 

Company will reimburse Executive for the reasonable and necessary expenses
incurred by him in the performance of his duties under this Agreement in
accordance with Company’s expense reimbursement policy in effect from time to
time, and upon receipt of appropriate documentation.   Notwithstanding any
provision of this Agreement, (a) the amount of expense eligible for
reimbursement during one calendar year will not affect the expenses eligible for
reimbursement, in any other calendar year; (b) reimbursement of expenses for a
given calendar year will be made in accordance with Company’s expense
reimbursement policy, but in any event on or before the last day of the
immediately following calendar year; and (c) the right to reimbursement is not
subject to liquidation or exchange for another benefit.

 

3

--------------------------------------------------------------------------------


 

8.              Termination of Employment.

 

a)             Executive’s Termination of Employment with Company, for any
reason and irrespective as to whether initiated by Executive or Company, shall
be considered a contemporaneous resignation by Executive from the position of
Chief Operating Officer, and shall be deemed a termination from employment with
all entities related to Company.

 

b)             Executive’s employment will terminate upon the occurrence of a
“Separation from Service,” with the date of the Separation from Service being
referred to as the “Termination Date.”  For purposes of this Agreement, the term
“Separation from Service” means death, retirement, or Termination of Employment
of Executive and the term “Termination of Employment” means that, as of a given
date, Executive and Company reasonably anticipate that no further services will
be performed after such date or that the level of bona fide services Executive
will perform after such date would permanently decrease to no more than 20% of
the average level of bona fide services performed over the immediately preceding
thirty-six (36) month period (or the full period of services to Company if
Executive has been providing services to the Employer for less than thirty-six
(36) months).  For avoidance of doubt, a Termination of Employment will include
any event described as follows:

 

i.                                          Death.  In the event of Executive’s
death, Executive’s employment hereunder shall automatically terminate on the
date of death.

 

ii.                                       Termination for Disability.  To the
extent permitted by law, in the event of Executive’s Disability, Company may
terminate Executive’s employment hereunder by giving at least thirty (30) days
prior written notice to Executive.  For purposes of this Section 8(b)(ii), the
Termination Date shall be the thirtieth (30th) day after the date the notice is
given to  Executive.  The term “Disability” shall mean the inability of
Executive, due to injury, illness, disease or bodily or mental infirmity to
engage in the performance of his material duties of employment with Company as
contemplated by Section 3 herein for (i) any period of ninety (90) consecutive
days or (ii) a period of one hundred fifty days (150) in any consecutive twelve
(12) months, provided that if Executive returns to work in the consecutive
twelve (12) month period for a period of less than ten (10) consecutive business
days in duration, such return to work shall not be deemed to interfere with a
determination of consecutive absent days if the reason for absence before and
after the interim return are the same.  Benefits to which Executive is entitled
under any disability policy or plan provided by Company shall reduce the base
salary paid to Executive during any period of Disability on a dollar-for-dollar
basis.

 

iii.                                    Termination for Cause.  Company may
terminate Executive’s employment hereunder for Cause by giving written notice of
termination to Executive.  For purposes of this Section 8(b)(iii), the
Termination Date shall be the

 

4

--------------------------------------------------------------------------------


 

date on which such notice is given.  The term “Cause” shall consist of any of
the following:

 

(A)                               Executive’s willful commission of an act
constituting fraud, embezzlement, breach of any fiduciary duty owed to Company
or its stockholders or other material dishonesty with respect to Company;

 

(B)                               Gross negligence or willful misconduct in the
performance of Executive’s duties;

 

(C)                               Willful or reckless conduct of Executive which
has an adverse impact (economic or otherwise) on Company;

 

(D)                               Executive’s willful violation of any law,
rule or regulation relating to the operation of Company or any of its
subsidiaries or affiliates;

 

(E)                                Failure to perform Executive’s duties or
failure to follow any written policy or directive of the CEO consistent with
such duties which is not remedied by Executive after receipt of a written notice
from the CEO specifying the required action and a reasonable time period within
which the action must be taken, which shall not be less than three (3) business
days;

 

(F)                                 The order of any court or supervising
governmental agency with jurisdiction over the affairs of Company or any
subsidiary or affiliate;

 

(G)                               Executive’s willful violation of any provision
of this Agreement, including without limitation violation of Sections 10, 11,
12, or 13;

 

(H)                              Executive’s conviction or plea of nolo
contendere (or its equivalent) with respect to a felony or any other crime
involving dishonesty or moral turpitude;

 

(I)                                   Executive communicating with outside
professionals, including but not limited to accounting and law firms, not
retained by Company concerning the business of Company and/or Confidential
Information, as defined below, without the prior approval of Company’s CEO;

 

(J)                                   Abuse of illegal drugs or other controlled
substances or habitual intoxication;

 

(K)                               Willful violation by Executive of Company’s
published business conduct guidelines, code of ethics, conflict of interest or
other similar policies; or

 

5

--------------------------------------------------------------------------------


 

(L)                                Executive becoming under investigation by or
subject to any disciplinary charges by any regulatory agency having jurisdiction
over the Company (including but not limited to the Drug Enforcement
Administration (DEA), Food and Drug Administration (FDA) or the Securities and
Exchange Commission (SEC)) or if any complaint is filed against Executive by any
such regulatory agency.

 

iv.                                   Termination Without Cause.  Company may
terminate Executive’s employment hereunder without Cause by giving at least
thirty (30) days’ prior written notice to Executive.  For purposes of this
Section 8(b)(iv), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Executive.

 

v.                                      Resignation.  Executive may resign from
his employment hereunder for (i) Good Reason (as defined, and by giving the
notice required, in Section 9(b)), or (ii) any other reason by giving at least
thirty (30) days prior written notice to Company.  For purposes of this
Section 8(b)(v), the Termination Date shall be the thirtieth (30th) day after
the notice is given to Company.

 

9.              Effect of Separation from Service.

 

a)             If Executive’s employment terminates for Cause or for any reason
other than as set forth in Sections 9(b) or 9(c), Company shall pay the
following amounts (hereinafter the “Standard Entitlements”): (i) earned but
unpaid base salary under Section 4 as of the Termination Date; (ii) accrued but
unpaid annual bonus under Section 5 if Executive otherwise meets the eligibility
requirements, including but not limited to employment as of the end of the
fiscal year; (iii) accrued but unpaid paid time off (if pay-out upon termination
of employment is then permitted by Company) as of the Termination Date; and
(iv) reimbursements for expenses under Section 7 incurred but unpaid on or
before the Termination Date.  The Company shall pay the Standard Entitlements as
follows: (i) earned but unpaid base salary, and accrued but unpaid annual bonus
and paid time off in a single lump sum in cash no later than the earlier of:
(A) the date required under applicable law; or (B) sixty (60) days following the
Termination Date, with the exact date of payment to be determined by Company in
its sole and absolute discretion; and (ii) reimbursements for expenses shall be
paid in accordance with Section 7.

 

b)         If Executive’s employment is terminated by Company without Cause or
if Executive resigns with Good Reason, in addition to the Standard Entitlements
payable in accordance with Section 9(a), Executive shall be entitled to receive
the following amounts (collectively, the “Severance Pay”), the timing of the
payment of which shall be subject to applicable Section 409A requirements, as
more fully set forth in Section 20 below: (i) the then current base salary under
Section 4 for a

 

6

--------------------------------------------------------------------------------


 

period of eighteen (18) months, (ii) insurance coverage provided to him equal to
such coverage provided to him on the date of termination at no cost or, if
ineligible for continued coverage under Company policies, reimbursement of the
cost of comparable coverage for a period of eighteen (18) months, (iii) a
pro-rated annual cash bonus for the then current fiscal year calculated as if
all targets and all goals are achieved subject to any applicable cap on cash
payments (but no other incentive compensation beyond the Termination Date), and
(iv) Company shall cause all outstanding Company stock options and restricted
stock awards awarded to Executive prior to termination of his employment to be
one hundred percent (100%) vested at termination.

 

For purposes of this provision, Executive resigns with “Good Reason” if he
provides written notice of his resignation within thirty (30) days after
Executive has actual knowledge of the occurrence, without the written consent of
Executive, of one of the following events: (A) the assignment to Executive of
duties materially and adversely inconsistent with Executive’s status as Chief
Operating Officer or a material and adverse alteration in the nature of his
duties, responsibilities and/or reporting obligations, (B) a reduction in
Executive’s Base Salary or a failure to pay any such amounts when due; or
(C) the relocation of Company headquarters more than 100 miles from its current
location.

 

Severance Pay will only be made if Executive executes and delivers to Company,
in a form prepared by Company, a release of all claims against Company and other
appropriate parties, excluding Company’s performance under this Section 9(b) and
Executive’s vested rights under Company sponsored retirement plans, 401(k) plans
and stock ownership plans (the “General Release”).  Payment or provision of the
Severance Pay will commence on the ninetieth (90th) day following the
Termination Date (the “Commencement Date”), provided that the Employee has
executed and not revoked the General Release prior to such date.  The payments
required under clause 9(b)(i) and clause 9(b)(iii) shall be made in equal
monthly installments over a twelve (12) month period starting on the
Commencement Date.  However, no payments described under clause 9(b)(i) and
clause 9(b)(iii) shall be made at any time if the General Release is not
executed prior to the Commencement Date (or is executed prior to the
Commencement Date but is revoked prior to the Commencement Date or is revocable
on or after the Commencement Date).

 

c)        Executive shall be deemed to have been terminated by Company without
Cause, and shall be entitled, in addition to the Standard Entitlements payable
in accordance with Section 9(a), to the Severance Pay payable in accordance with
Section 9(b), if, within 18 months of a Change in Control of Company, he (i) is
terminated by Company and such termination is not due to death, Disability, or
Cause, or (ii) resigns for Good Reason.  For purposes of this Section 9(c), a
written notice that Executive’s employment term is not extended pursuant to
Section 2 within the 18-month period after a Change in Control shall be deemed
to be a termination by Company without Cause, unless Executive and Company

 

7

--------------------------------------------------------------------------------


 

execute a new employment agreement effective as of the date on which this
Agreement would otherwise have renewed.  The term “Change in Control” of Company
shall mean the occurrence of a “change in ownership of the Company,” “a change
in effective control of the Company,” or “a change in the ownership of a
substantial portion of the Company’s assets,” each within the meaning of
Section 409A and Treasury Regulation Section 1.409A-3(i)(5).

 

10.       Confidential Information.

 

a)       During Executive’s employment with Company and at all times after the
termination of such employment, regardless of the reason for such termination,
Executive shall hold all Confidential Information relating to Company in strict
confidence and in trust for Company and shall not disclose or otherwise
communicate, provide or reveal in any manner whatsoever any of the Confidential
Information to anyone other than Company without the prior written consent of
Company.  “Confidential Information” includes, without limitation, financial
information, related trade secrets (including, without limitation, Company’s
business plan, methods and/or practices) and other proprietary business
information of Company which may include, without limitation, its research and
development pipeline, market studies, customer and client lists, referral lists
and other items relative to the business of Company.  “Confidential Information”
shall not include information which is or becomes in the public domain through
no action by Executive or information which is generally disclosed by Company to
third parties without restrictions on such third parties.

 

b)       Executive hereby acknowledges and agrees that he has been notified
that, notwithstanding any obligations in this Agreement, pursuant to Section 7
of the Defend Trade Secrets Act, Company shall not hold Executive criminally or
civilly liable under any federal or state trade secret law for the disclosure of
Confidential Information that is made: (i) in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney, and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law. Company shall also not hold Executive so liable for such disclosures
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Executive also acknowledges and agrees that he
has been notified that individuals who file a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.

 

11.       Solicitation of Customers.

 

During his employment with Company and for a period of twelve (12) months after
the termination of Executive’s employment, regardless of the reason for the
termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for his own benefit or

 

8

--------------------------------------------------------------------------------


 

for the benefit of any other person or entity, or as a partner, stockholder,
member, manager, officer, director, proprietor, employee, consultant,
representative, agent of any entity other than Company, solicit, directly or
indirectly, any customer of Company, or induce any customer of Company to
terminate any association with Company, in connection with those certain
products being offered for sale by Company, or in its research and development
pipeline or that of a joint venturer to the extent that Company is funding in
whole or in part that research and/or development, on the date of termination of
Executive’s employment (the “Restricted Products”) or otherwise attempt to
provide services to any customer of Company in connection with the Restricted
Products. Executive shall prevent such solicitation to the extent he has
authority to prevent same and otherwise shall not interfere with the
relationship between Company and its customers.  This provision shall not be
interpreted to prohibit, prevent or otherwise impair Executive’s ability and
right to seek and obtain employment from a competitor of Company, even if said
competitor is currently selling products to Company’s customers that are the
same as Company products.  While Executive shall be unrestricted in seeking to
sell products to Company’s customers that are different than Company’s products,
it is the intent of this Section to preclude Executive from having said
competitor replace Company as a supplier of a product or otherwise take existing
sales from Company for the period in question.

 

12.       Solicitation of Executives and Others.

 

During his employment with Company and during the Non-Competition Period,
Executive shall not, whether directly or indirectly, for his own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (“Solicited Person”), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or associated elsewhere, or hire or otherwise engage any
Solicited Person as an Executive or agent of an entity with whom Executive may
be affiliated or permit such, or otherwise interfere with the relationship
between Company and its employees and agents.  For purposes of this Agreement,
an employee or agent of Company shall mean an individual employed or retained by
Company during the Term and/or who terminates such association with Company
within a period of six (6) months after the termination of Executive’s
employment with Company.

 

13.       Non-Competition.

 

Without the written consent of the CEO, during his employment with Company and
during the Non-Competition Period, Executive shall not directly or indirectly,
as an officer, director, shareholder, member, partner, joint venturer,
executive, independent contractor, consultant, or in any other capacity:

 

a)             Engage, own or have any interest in;

 

b)             Manage, operate, join, participate in, accept employment with,
render advice to, or become interested in or be connected with;

 

9

--------------------------------------------------------------------------------


 

c)              Furnish consultation or advice to; or

 

d)             Permit his name to be used in connection with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Restricted Products
or which otherwise competes with the business of Company as it exists from time
to time and, in the case of termination of this Agreement, as it exists on the
termination date.  Notwithstanding the foregoing, holding one percent (1%) or
less of an interest in the equity, stock options or debt of any publicly traded
company shall not be considered a violation of this Section 13.

 

14.       Disclosure and Ownership of Work Product and Information.

 

a)             Executive agrees to disclose promptly to Company all ideas,
inventions (whether patentable or not), improvements, copyrightable works of
original authorship (including but not limited to computer programs,
compilations of information, generation of data, graphic works, audio-visual
materials, technical reports and the like), trademarks, know-how, trade secrets,
processes and other intellectual property, developed or discovered by Executive
in the course of his employment relating to the business of Company, or to the
prospective business of Company, or which utilizes Company’s information or
staff services (collectively, “Work Product”).

 

b)             Work Product created by Executive within the scope of Executive’s
employment, on Company time, or using Company resources (including but not
limited to facilities, staff, information, time and funding), belongs to Company
and is not owned by Executive individually.  Executive agrees that all works of
original authorship created during his employment are “works made for hire” as
that term is used in connection with the U.S. Copyright Act.  To the extent
that, by operation of law, Executive retains any intellectual property rights in
any Work Product, Executive hereby assigns to Company all right, title and
interest in all such Work Product, including copyrights, patents, trade secrets,
trademarks and know-how.

 

c)              Executive agrees to cooperate with Company, at Company’s
expense, in the protection of Company’s information and the securing of
Company’s proprietary rights, including signing any documents necessary to
secure such rights, whether during or after your employment with Company, and
regardless of the fact of any employment with a new company.

 

15.       Enforcement of Agreement; Injunctive Relief; Attorneys’ Fees and
Expenses.

 

Executive acknowledges that violation of this Agreement will cause immediate and
irreparable damage to Company, entitling it to injunctive relief. Executive
specifically consents to the

 

10

--------------------------------------------------------------------------------


 

issuance of temporary, preliminary, and permanent injunctive relief to enforce
the terms of this Agreement.  In addition to injunctive relief, Company is
entitled to all money damages available under the law.  If Executive violates
this Agreement, in addition to all other remedies available to Company at law,
in equity, and under contract, Executive agrees that Executive is obligated to
pay all Company’s costs of enforcement of this Agreement, including attorneys’
fees and expenses.  If Company violates this Agreement, in addition to all other
remedies available to Executive at law, in equity, and under contract, Company
agrees that Company is obligated to pay all Executive’s costs of enforcement of
this Agreement, including attorneys’ fees and expenses.

 

16.       Severability and Savings.

 

Each provision in this Agreement is separate.  If necessary to effectuate the
purpose of a particular provision, the Agreement shall survive the termination
of Executive’s employment with Company.  If any provision of this Agreement, in
whole or in part, is held to be invalid or unenforceable, the parties agree that
any such provision shall be deemed modified to make such provision enforceable
to the maximum extent permitted by applicable law.  As to any provision held to
be invalid or unenforceable, the remaining provisions of this Agreement shall
remain in effect.

 

17.       Binding Effect.

 

This Agreement shall be binding upon and shall inure to the benefit of Company
and its successors and assigns.  This Agreement shall be binding upon and inure
to the benefit of Executive, his heirs and personal representatives.  This
Agreement is not assignable by Executive.

 

18.       Statute of Limitations.

 

Executive agrees not to initiate any action or suit relating directly or
indirectly to employment with Company or the termination of such employment more
than one (1) year after the effective date of termination of employment. 
Executive expressly waives any other longer statute of limitations.  However,
Executive agrees that any shorter statute(s) of limitations remain in effect.

 

19.       Indemnification.

 

To the fullest extent permitted by applicable law, subject to applicable
limitations, including those imposed by the Dodd-Frank Wall Street Reform and
Protection Act and the regulations promulgated thereunder, Company shall
indemnify, defend, and hold harmless Executive from and against any and all
claims, demands, actions, causes of action, liabilities, losses judgments,
fines, costs and expenses (including reasonable attorneys’ fees and settlement
expenses) arising from or relating to his service or status as an officer,
director, employee, agent or representative of Company or any affiliate of
Company or in any other capacity in which Executive serves or has served at the
request of, or for the benefit of, Company or its affiliates.  Company’s
obligations under this Section 19 shall be in addition to, and not in derogation
of, any rights Executive may have against Company to indemnification or
advancement of expenses, whether

 

11

--------------------------------------------------------------------------------


 

by statute, contract or otherwise, and Company’s obligation pursuant to this
Section 19 shall survive termination of Executive’s employment.

 

20.       Section 409A Compliance.

 

a)             This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code hereinafter being referred to as “Section 409A”). 
Payments of Non-Qualified Deferred Compensation (as such term is defined under
Section 409A and the regulations promulgated thereunder) may only be made under
this Agreement upon an event and in a manner permitted by Section 409A. Any
amounts payable solely on account of an involuntary separation from service of
the Executive within the meaning of Section 409A shall be excludible from the
requirements of Section 409A, either as involuntary separation pay or as
short-term deferral amounts, to the maximum possible extent. For purposes of
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with Section 409A including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses available for
reimbursement, or the in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits provided, in
any other calendar year, (iii) the reimbursement of an eligible expense will be
made no later than the last day of the calendar year following the year in which
the expense in incurred, and (iv) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

 

b)             To the extent required by Section 409A, and notwithstanding any
other provision of this Agreement to the contrary, no payment of Non-Qualified
Deferred Compensation will be provided to, or with respect to, the Executive on
account of his separation from service until the first to occur of (i) the date
of the Executive’s death or (ii) the date which is one day after the six
(6) month anniversary of his separation from service, and in either case only if
he is a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of the
Code and the regulations promulgated thereunder) in the year of his separation
from service.  Any payment that is delayed pursuant to the provisions of the
immediately preceding sentence shall instead be paid in a lump sum (subject to
all applicable withholding) promptly following the first to occur of the two
dates specified in such immediately preceding sentence.

 

c)              Any payment of Non-Qualified Deferred Compensation made under
this Agreement pursuant to a voluntary or involuntary termination of the
Executive’s employment with the Company shall be withheld until the Executive
incurs both (i) a termination of his employment relationship with the Company
and (ii) the

 

12

--------------------------------------------------------------------------------


 

first instance of a “separation from service” with the Company, as such term is
defined in Treas. Reg. Section 1.409A-1(h).

 

d)             The preceding provisions of this Section 20 shall not be
construed as a guarantee by the Company of any particular tax effect to the
Executive under this Agreement, under any plan or program sponsored or
maintained by the Company or under any other agreement by and between the
Executive and the Company. The Company shall not be liable to the Executive for
any additional tax, penalty or interest imposed under Section 409A nor for
reporting in good faith any payment made under this Agreement or under any such
other plan, program or agreement as an amount includible in gross income under
Section 409A.

 

21.       Miscellaneous.

 

a)             No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Company and Executive.  The waiver or non-enforcement by Company
of a breach by Executive of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach by Executive.  This Agreement is
the parties’ entire agreement relating to the subject matter hereof and any and
all prior agreements, representations or promises, oral or otherwise, express or
implied, are superseded by and/or merged into this Agreement.

 

b)             Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties.  Notices shall be sent
to the Executive at the most recent address of Executive as set forth in the
Company’s records (or such other addresses as shall be specified by Executive by
like notice), and to the Company at Lannett Company, Inc., 13200 Townsend Road,
Philadelphia, PA 19154 Attn.: Chief Executive Officer (or such other addresses
as shall be specified by Company by like notice).  All notices shall be deemed
effective upon receipt.  The failure to accept mail forwarded through the U.S.
Postal Service, certified, return receipt requested, shall be deemed received as
of the earlier of the first date such delivery is refused or, alternatively, if
notices are provided of attempts to deliver, the date on which said first notice
was provided to Company.

 

c)              This Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania without regard to choice of law rules.  Any action to enforce
this Agreement shall be filed in the state or federal courts located in
Pennsylvania.

 

d)             Although this Agreement was drafted by Company, the parties agree
that it accurately reflects the intent and understanding of each party and
should not be construed against Company for the sole reason that it was the
drafter if there is any dispute over the meaning or intent of any provisions.

 

13

--------------------------------------------------------------------------------


 

e)              Executive agrees that this Agreement is confidential and
Executive will not disclose the terms and conditions of this Agreement to any
Company employee or other third party, other than Executive’s attorney,
accountant, professional advisors and members of his immediate family, except as
may be permitted by applicable law.

 

f)               This Agreement may be executed in counterparts, which together
shall constitute one Agreement.

 

g)              Executive agrees that this Agreement is the sole Employment
Agreement between Company and Executive and supersedes any and all prior
Employment Agreements, Letters of Understandings, verbal understandings or
commitments.

 

h)             By their signatures below, the parties acknowledge that they have
had sufficient opportunity to read and consider, and that they have carefully
read and considered, each provision of this Agreement and that they are
voluntarily signing this Agreement intending to be legally bound hereby.  The
parties have executed this Agreement as of the Effective Date.

 

WITNESS

 

 

 

 

 

/s/ Samuel H. Israel

 

/s/ John Kozlowski

Samuel H. Israel

 

John Kozlowski

 

 

 

 

 

 

 

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

 

Arthur P. Bedrosian,

 

 

 

Chief Executive Officer

 

 

 

14

--------------------------------------------------------------------------------